PER CURIAM.
Guy W. Seashole, Jr. and Beth Seashole, his wife, acting through their present attorneys, Dawson, Galant, Maddox, Boyer, Sulik and Nichols, did on July IS, 1971, file a notice of. appeal to review the order of the Circuit Court of Duval County, Florida, dated July 12, 1971, and effective June 14, 1971, and rendered on July 12, 1971, but not recorded “as of date hereof”, and the final judgment of partition dated March 31, 1971, and rendered and recorded in Volume 3204, page 342, Official Records of Duval County, Florida, and the judgment confirming sale dated June 14, 1971, and rendered and recorded on June 15, 1971.
On June 14, 1971, the said Guy W. Sea-shole, Jr. and Beth Seashole, his wife, filed with the Circuit Court in Duval County, Florida, in that certain case herein pending wherein the plaintiff was F & H of Jacksonville, Inc. and the defendant was Barbara B. Seashole, their motion for intervention, objection to confirmation and motion for continuance, in which it is alleged, inter alia, that the said Guy W. Seashole, Jr. did in truth and fact own one-half interest in the property which was the subject matter of the suit in question. The trial court rendered its order on said motion on July 12, 1971, “nunc pro tunc as of and effective June 14, 1971, the date that the motion was orally denied.” This order was filed July 12, 1971, and is included in the notice of appeal to this Court.
On August 18, 1971, Barbara B. Seashole, the named defendant in said suit, filed with this Court her motion to quash the appeal. On September 15, 1971, this Court entered its order granting the motion to quash insofar as the appeal attempts to appeal the final judgment of partition of March 31, 1971, recorded in Volume 3204, page 982, Official Records of Duval County, Florida, on June 15, 1971. The said motion to quash said appeal of the said order of July 12, 1971, denying the motion of Guy W. Sea-shole, Jr. and Beth Seashole to intervene for objection to confirmation and motion for continuance was denied.
Thereafter, on November 29, 1971, the defendant (appellee) Barbara B. Sea-shole filed with this Court her “Motion to Supplement Order, Final Judgment of Par*317tition, and Record of the Cause”. Attached to this motion were certain affidavits and copies of correspondence and matters which do not appear to have been before the trial court, and therefore should not now he considered by this Court before the trial court has first ruled on same or at least had a chance to examine the same to determine the effects thereof on the decision of the trial court. Therefore, the motion to supplement the record is hereby denied.
The motion to strike brief of appellee and the appendix attached thereto is granted, insofar as the appendix is concerned and such portion of the brief that pertains to the items appearing in the appendix.
The appellants, Guy W. Seashole, Jr. and Beth Seashole, are granted an extension of fifteen (IS) days from the rendition of this order within which to file a brief in support of their position on the yet pending appeal from the orders aforesaid, and the appellees, F & H of Jacksonville, Inc. and Barbara B. Seashole, are granted an extension of ten (10) days after receipt of appellants’ briefs within which to reply if they so desire.
SPECTOR, C. J., and JOHNSON and WIGGINTON, JJ„ concur.